Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.	
		
Formal Matters
Applicant's response, filed 08 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-3 are currently pending and have been examined.
Claims 1-3 have been amended.
Claim 7 has been canceled.
Claims 1-3 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 10 July 2018.

Objections
The substitute specification filed 08 March 2022 has not been entered because it does not conform to 37 CFR 1.125 (c) stating a substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The submitted amendments show changes relative to the substitute specification entered 25 September 2021 which was not entered on the record. 
Examiner notes that the original disclosure, including the corresponding specification and drawings, filed 10 July 2018, will be relied upon within this Non-Final Rejection, hereinafter.  

Claim Rejections - 35 USC § 112 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(a)&(b) rejections has been made and withdraws the rejections accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-3 are drawn to a method, which is a statutory category of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method of searching in a computing environment for healthcare providers and/or intervention strategies with best outcome cost efficiencies when treating a particular root diagnosis in part performing the steps of organizing medical and/or pharmacy claims of a plurality of patients in tables including pooling claims from different sources; identifying root diagnoses for each patient's claims for each of the plurality of patients, accumulating all of a patient's claims attributable to a particular root diagnosis from beginning of care for said root diagnosis until end of care for said particular root diagnosis and then grouping said accumulated claims by a specified measurement period; organizing eligibility files for an applicable health plan in tables, and then determining whether each patient of said plurality of patients participated in one of said applicable plans for an entirety of each corresponding measurement period; determining a risk score for each patient of said plurality of patients using age, gender, diagnoses, and drug prescriptions data contained in said patients' claims; organizing all healthcare providers and intervention strategies in said patients' claims in tables; allocating to each healthcare provider that filed a claim for treatment of a patient's root diagnosis both: (1) each provider's claims for a corresponding patient's root diagnosis; and (2) all downstream claims from direct and indirect referrals for said corresponding patient made by each said provider to other providers for said corresponding patient's root diagnosis; sorting said providers into sub-categories of (1) primary care physicians (PCPs), (2) non-surgeon specialists, (3) surgeons, and (4) institutions, such as hospitals and out-patient centers; determining per measurement period for each of the plurality of patient, risk-adjusted claims costs to treat a particular patient with a particular root diagnosis by (1) combining all said particular patient's claims costs allocated to said particular patient's provider and/or intervention strategy when treating said particular patient's particular root diagnosis, and (2) dividing all said particular patient's costs by said particular patient's risk score; determining per measurement period for each said provider, total risk-adjusted claims costs of each provider and/or intervention strategy to treat patients with a particular root diagnosis by: (1) combining all claims costs allocated to said each provider and/or intervention strategy when treating said particular root diagnosis, and (2) dividing said total costs by an average risk score of all patients with said particular root diagnosis treated; identifying from said claims, non-functional days of each patient attributable to said particular root diagnosis during a corresponding measurement period; allocating to each provider who filed a claim grouped with a particular patient's particular root diagnosis both: (1) all non-functional days attributable to each said provider's claims, and (2) all non-functional days attributable to all downstream claims from direct and indirect referrals of said particular patient made by each said provider to other providers; risk-adjusting said all non-functional days by dividing said all non-functional days by said particular patient's risk score; determining functional days for said particular patient by subtracting said risk-adjusted non-functional days from the number of days in a corresponding measurement period; determining per measurement period claims per functional day for a particular provider and/or intervention strategy when treating a particular patient with a particular root diagnosis by taking the risk-adjusted claims costs of said particular patient allocated to said particular provider and/or intervention strategy and dividing by said particular patient's number of functional days, thereby producing results in claims costs per functional day for said particular patient; determining per measurement period average claims per functional day for a particular provider and/or intervention strategy when treating a particular root diagnosis by taking total risk-adjusted claims costs allocated to said particular provider and/or intervention strategy when treating said particular root diagnosis and dividing by total functional days of all the patients treated for said particular root diagnosis; ranking the providers by category and intervention strategies for each root diagnosis based on each provider's average claims per functional day over all specified measurement periods - from lowest claims per functional day to highest claims per functional day; identifying for the user search results comprising one or more providers and/or intervention strategies with the lowest claims per functional day for a particular root diagnosis; filtering said search results by (1) root diagnosis, (2) provider category, (3) geographic proximity, and (4) provider network (in-network versus out of network)
Claim 1 also recites further filtering said search results based on a type of user comprising: (1) for a plan, provider network, employer or other administrative user, [displaying] all data, including overall average claims per functional day by root diagnosis of each provider treating patient with each root diagnosis and each available intervention strategy for each root diagnosis, (2) for PCPs, case managers, workers' compensation adjusters and other healthcare providers making patient referrals or choosing from several treatment patters, [displaying]: (A) a list of surgeons, specialists and institutions with an overall average claims per functional day for a selected root diagnosis past a designated threshold, and/or (B) possible intervention strategies for said selected root diagnosis and corresponding overall average claims per functional day, and (3) for patients and other individuals seeking treatment, [displaying] all providers with overall average claims per functional day for a selected root diagnosis past a designated threshold. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computer environment with a search engine algorithm. The specification does not provide specific hardware structure for the computing environment or the search engine algorithm. The use of the computing environment, in this case to determine outcome cost efficiencies and implement the search engine algorithm, only recites the computing environment as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
The above claim, as a whole, is therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computer environment with a search engine algorithm. 
This tool is only recited as a tool for performing steps of the abstract idea. The additional element therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Note that the additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional element does not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional element does not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
Claim 2 recites, in part, determining from said patients' claims data a risk score a particular individual; and predicting costs of claims per functional day of each provider and/or intervention strategy when treating said particular individual for a selected root diagnosis by multiplying the risk score of said particular individual by an overall average of claims per functional day for said selected root diagnosis of said provider and/or intervention strategy. Each of these steps only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 3 recites, in part, comparing said predicted costs of claims per functional day for said particular with actual costs of claims per functional day achieved; employing regression analysis to modify the determined risk score of said particular individual and any components or subsets thereof as said risk score and any components or subsets thereof affect the selected root diagnosis, with any corresponding modifying factors deployed as additional elements in said predicting to create a revised prediction; and comparing the revised prediction to the actual cost of claims per functional day. Each of these steps only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
Claim 3 also recites, in part, adjusting the modifying factors in a "loop" of neural network and learning until predicted costs of claims per functional day equal the actual costs of claims per functional day. The use of a neural network to iteratively adjust input factors until an expected and predicted outcome match is well understood routine and conventional at the time the invention was filed. This position is supported by A.D. Dongare et al., Introduction to Artificial Neural Network, 2(1) International Journal of Engineering and Innovative Technology 189-194 (2012)(see IV. ANN METHODOLOGY on p. 190) (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the neural network learning additional element is not sufficient to amount to significantly more than the recited judicial exception. The use of machine learning to iteratively adjust input factors until an expected and predicted outcome match is well understood routine and conventional at the time the invention was filed. This position is supported by Jordan and Mitchell, Machine learning: Trends, perspectives, and prospects, 349(6245) Science 255-260 (July 17, 2015)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the “loop” of neural network and learning additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claims 1-3 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Subject Matter Free of the Prior Art
The following is an examiner’s statement of subject matter free of the prior art:
The limitations in independent claim 1 stating determining per measurement period claims per functional day for a particular provider and/or intervention strategy when treating a particular patient with a particular root diagnosis by taking the risk-adjusted claims costs of said particular patient allocated to said particular provider and/or intervention strategy (represented by combining all said particular patient's claims costs allocated to said particular patient's provider and/or intervention strategy when treating said particular patient's particular root diagnosis, and (2) dividing all said particular patient's costs by said particular patient's risk score which uses the patient age, gender, diagnoses, and drug prescriptions data contained in said patients' claims) and dividing by said particular patient's number of functional days (represented by subtracting said risk-adjusted non-functional days from the number of days in a corresponding measurement period), thereby producing results in claims costs per functional day for said particular patient wherein is free of the prior art. 
The most remarkable prior arts of record are as follows:
Rastogi (US Patent Application No. 2012/0116985) teaching on normalizing the compliance score for the provider using non-functional day parameters (here length of stay (L), and risk-adjusted avoidable days (A) wherein a hospital stay would necessarily lead to non-functional days) in the Detailed Description in ¶ 0046-48 and ¶ 0073 and a search engine for directing users to providers with the highest outcome score categories for a particular condition in the Detailed Description in ¶ 0065-67, ¶ 0076, and ¶ 0071-72;
IntegerHealth, QScore (WayBack Machine capture Aug 16, 2016) teaching on a computational environment for ranking healthcare providers by best outcome efficiencies when treating a patient's particular disease via a QScore in § QScore stands for "Quality Score." and § Higher Quality @ Lower Costs;
Brantes, Measuring Provider Efficiency Version 1.0, The Leapfrog Group & Bridges To Excellence 1-51 (Dec 31, 2004) teaching on calculating a unit price per individual physician or hospital service for provider efficiency measures via assigning costs to all downstream providers involved in a patient claim § Table of Recommendations on p.17, § Method 5: Assignment to All Involved Clinicians on p. 40, and § b) Limitations on Using Episodes as Basis for Calculating Efficiency on p. 21-22; 
Hileman et al., Risk Scoring in Health Insurance: A Primer, Society of Actuaries (2016) teaching on calculating cost of reoccurring conditions and cost per day within a predetermined time period for calculating patient risk scores for outcome efficiency determinations in the 2.2.3 Potential Explanatory Variables  on p. 9-11 and the § 2.2.4 Estimation of the Risk Score on p. 11-12; -AND-
Worthington, Frontier Efficiency Measurement in Healthcare: A Review of Empirical Techniques and Selected Application,  61(2) Medical Care Research and Review 1-36 (2004) teaching on the state of the art for determining healthcare cost efficiency determinations approaches in the § Specification of inputs and outputs on p. 7-10.
While there exists many different mathematical techniques for determining provider efficiency scores, the prior art does not explicitly teach on an algorithm requiring determining per measurement period claims per functional day for a particular provider and/or intervention strategy when treating a particular patient with a particular root diagnosis by taking the risk-adjusted claims costs of said particular patient allocated to said particular provider and/or intervention strategy (represented by combining all said particular patient's claims costs allocated to said particular patient's provider and/or intervention strategy when treating said particular patient's particular root diagnosis, and (2) dividing all said particular patient's costs by said particular patient's risk score which uses the patient age, gender, diagnoses, and drug prescriptions data contained in said patients' claims) and dividing by said particular patient's number of functional days (represented by subtracting said risk-adjusted non-functional days from the number of days in a corresponding measurement period), thereby producing results in claims costs per functional day for said particular patient as a necessary step. Therefore, claims 1-3 are free of the prior art.

Response to Arguments
Applicant's arguments filed 08 March 2022 with respect to Specification and Drawing objections have been fully considered but, as noted above, the substitute specification filed 08 March 2022 has not been entered because it does not conform to 37 CFR 1.125 (c) stating a substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The submitted amendments show changes relative to the substitute specification submitted 25 September 2021 which was not entered on the record. Any amendments to the Specification must modify the most recent entered Specification on the record (here, the Specification dated 10 July 2018). 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(a)&(b) rejections has been made and withdraws the rejections accordingly.
Applicant's arguments filed 08 March 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the order in which the claims are to analyzed under MPEP § 2016(III) Summary of Analysis and Flowchart and not necessarily in the order presented by Applicant. 
Step 2A – Judicial Exception Analysis, Prong 1: Applicant asserts that the claims when viewed as a whole recite a specific and unique practical application. While this may be true, Examiner notes that after determining that a claim recites a judicial exception in Step 2A Prong One, then Examiner should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. If Applicant believes any of the enumerated calculation/organization steps are incorrectly identified as a part of the abstract idea, Applicant should directly address the exact limitations Applicant believes Examiner mischaracterized as an abstract idea. 
Step 2A – Judicial Exception Analysis, Prong 2: Applicant asserts that because claim 1 recites elements beyond mere calculation or human organization steps that amount to something more than what is routine or conventional, claim 1 amounts to a practical application. Examiner disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106.04(d) - Integration of a Judicial Exception Into A Practical Application). The court has provided limitations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application and limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04(d)(I) – Relevant Considerations for Evaluating Whether Additional Elements integrate a Judicial Exception into a Practical Application). Here the instant claims seem more analogous to "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). Examiner does not find the combination of additional elements in light of their use in the claim to amount to a practical application via (1) an improvement in the functioning of a computer or other technological field, (2) applying the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP § 2106.04(d)(I)).
Applicant’s assertion that the instant claims are analogous to Diamond v Diehr are unpersuasive. The abstract mathematical concepts of Diamond  were found to be patent eligible because the claims involved transforming or reducing an article to a different state or thing - i.e. the claims to amount to a practical application in Step 2A Prong Two because the judicial exception is applied with, or used by, a particular machine (see MPEP § 2106.05(b) Particular Machine). Under the factors for consideration, the machine (I) is particular of the elements and can be specifically identified (here there  is no specific machine structure), (II) integrates the recited judicial exception into a practical application (here no such integration into a specific hardware environment exists), and (III) poses meaningful limits on the claim (here the computer is merely extra solution activity). 
Step 2B – Additional Elements that Amount to Significantly More: Applicant asserts that under Step 2B, the mathematical approach for determining cost effectiveness of providers and/or intervention strategies for a  particular root diagnosis is an unconventional approach. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Note that the cost-per-day determination is a part of the abstract idea and NOT considered under Step 2B as an additional element well understood, routine, and conventional analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626